Title: To Thomas Jefferson from Morgan, Père et fils, 9 January 1789
From: Morgan, Père et fils
To: Jefferson, Thomas


Amiens, 9 Jan. 1789. Their province (Picardy) faces a grain shortage because of hailstorms. The encouragement held out to commerce by the arrêt of 23 Nov. 1788 to import wheat and flour from America under promise of a premium is evidence that our government is informed that that continent is well supplied with this primary necessity.—They have formed a plan to procure breadstuffs for the province; two  captains are under orders ready to depart for any port indicated. They ask TJ to inform them what state is most abundantly supplied and what the most convenient port in which to make purchases, as well as the price prevailing and the measure employed.—They dare to ask also for letters of recommendation in favor of the captains. Since Amiens has no commercial relations established with America, they ask if TJ will be good enough to arrange for letters of credit to the amount of 3,000 louis d’or, which they will reimburse through Messrs. Le Couteulx & Cie. of Paris on sight of their captains’ receipts.—In order to make their operation doubly useful, as much for America as for their own province, they wish to be informed what French products are actually needed in America and would be advantageous to ship there.
